Title: From George Washington to Major General Philip Schuyler, 27 January 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Cambridge 27th Jany 1776.

Your Favor of the 22d Inst. inclosing Col: Arnold’s Letter of the 2d explained the Doubt we were in respecting his Detachment—Happy would it have been for our Cause if that party could have got out of the City of Quebec; as I am much afraid from the Complexion of the Letters from that place that there is little Hope of Arnold’s continuing the Blockade without Assistance from Wooster which he is determined not to give, whether with propriety or not, I shall not at this Distance undertake to decide.
The sad Reverse of our Affairs in that Quarter, calls loudly for every Exertion in our power to restore them to the promising Aspect they so lately wore: for this Reason notwithstanding you think the Necessity of Troops from hence is in some Measure superceded, I will not countermand the Order (& Appointment of Officers) which are gone forth from this Government Connecticut and New Hampshire for raising a Regiment each, till Congress (who are informed of it) shall have decided upon the Measure—I consider that the important period is now arrived when the Canadians & consequently their Indians must take their Side, should any indecisive operations of ours therefore give the Biass against us, it is much easier to foresee than to rectify, the dreadful Consequences which must inevitably follow from it. I consider also that the Reinforcement under the Command of Colo. Warner, and such other spirited Men, as have left the Western parts of New England Governments, is only temporary, and may fail when most wanted, as we find it next to impossible to detain Men (not fast bound) in Service after they get a little tired of the Duties of it—& Homesick.
These my dear Sir, are the great out Lines which govern me in this Affair—If Congress mark them as strongly as I do they will not wish to starve the Cause at so critical a period. If they

think differently they will direct accordingly & I must stand corrected for the Error which my Zeal hath led me into.
Colo. Porter, said to be an exceeding active Man is appointed to the Command of the Regiment from this Government—Colo. Burrell to the one from Connecticut—and Colonel Biddle to that from New Hampshire—the two last are represented to me as Men of Spirit and Influence so that from Accounts I have no Doubt of their getting into Canada in a very short Time, as I have endeavored to excite the Spirit of Emulation—I wish most ardently that the State of your Health may permit you to meet them there—The possession of Quebec & entire Reduction of Canada this Winter so as to have Leisure to prepare for the Defence of it in the Spring, is of such great and extensive Importance to the well being of America that I wish to see Matters under the Direction—but I will say no more—You will come at my Meaning.
I am a little embarrassed to know in what Manner to conduct myself with Respect to the Coenawaga Indians now here—They have notwithstanding the Treaty of Neutrality which I find they entered into with you the other Day (agreeable to what appears to be the Sense of Congress) signified to me a Desire of taking up arms in Behalf of the united Colonies—The Chief of them and whom I understand is now the first Man in the Nation, intends as it is intimated to me, to apply to me for a Commission, with Assurances of raising four or five hundred Men, when he returns.
My Imbarrassment does not proceed so much from the Impropriety of encouraging these people to depart from their Neutrality (accepting their own voluntary Offer rather) as from the Expence which probably may follow—I am sensible that if they do not desire to be idle, that they will be for or against us—I am sensible also that no Artifices will be left unessayed to engage them against us—Their proferred Services therefore ought not to be rejected, but how far under the little Knowlege I have of these people’s policy and real Intentions & your Want of their aid I ought to go is the Question that puzzles me. I will endeavour however to please them by yielding in Appearance to their Demands—reserving at the same Time the power in you to regulate their Numbers & Movements of which you shall be more fully inform’d when any Thing is fixed—At present

what they have mentioned is a Kind of Out of Doors Talk—They expect & are waiting to see Colo. Biddel (who promised to meet them here) before they open themselves fully.
What can you do in Compliance with Arnold’s Request of Mortars &c.? If Knox dis-furnished you I am almost sorry for it, as I believe I shall never get wherewithal to feed them here—I congratulate you upon the Success of your Expedition into Tryon County—I hope General Lee will execute a Work of the same Kind on Long-Island &c.—It is high Time to begin with our internal Foes, when we are threatned with such Severity of Chastisement from our kind parents without—That the supreme Dispenser of every Good may bestow Health Strength & Spirit to you & your Army is the fervent Wish of Dr Sir Yr most affect. & obed. Servt

Go. Washington

